                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION (DETROIT)

In re:                                                     Chapter 7

Arrel Adoma Leatherwood,                                   Case Number 17-50551

         Debtor.                                           Hon. Mark A. Randon

                                     /

         OPINION AND ORDER FINDING CREDITOR IN CIVIL CONTEMPT
              FOR VIOLATION OF THE DISCHARGE INJUNCTION

I.       INTRODUCTION

         Chapter 7 debtor, Arrel Leatherwood, asks the Court to find Options for You, LLC

(“Options”) in civil contempt for filing two post-discharge tax garnishments. But

Leatherwood is partly responsible for Options’ conduct. Inadvertently or by design, she

failed to include the debt to Options on her bankruptcy schedules or list Options as a

creditor. Because of these omissions, Options was unaware of Leatherwood’s bankruptcy

when it filed and received funds from the State of Michigan on its first garnishment. The

same cannot be said of the second garnishment: During the disclosure period, and six

months before Options received any additional funds, Leatherwood’s attorney notified

Options’ owner of the bankruptcy and discharge order; she demanded Options release the

second garnishment and refund the money received on the first. Options’ owner refused

both requests, prompting this motion.

         Under the Supreme Court’s Taggart standard, Options did not engage in

                                               1


     17-50551-mar   Doc 33    Filed 02/23/21       Entered 02/23/21 16:14:46   Page 1 of 8
contemptible conduct related to the first tax garnishment. However, because it had no

objective basis for refusing to release the then-pending second tax garnishment–and

continues to improperly retain those funds to this day–the Court GRANTS

Leatherwood’s motion and finds Options in contempt for violation of the discharge

injunction.

II.    FACTS

       These facts are not disputed. Options obtained a state court judgment against

Leatherwood in 2016. On July 21, 2017, Leatherwood filed her no-asset Chapter 7

bankruptcy; she failed to schedule Options’ judgment or list it as a creditor. The Chapter

7 Trustee fully administered the case and determined there were no assets in the

bankruptcy estate for distribution to creditors. The Court entered Leatherwood’s

discharge order on November 16, 2017. Relevant here, the order contains three

provisions and a black-box caveat:

              Creditors cannot collect discharged debts
              this order means that no one may make any attempt to collect a
              discharged debt from the debtors personally. For example, creditors
              cannot sue, garnish wages, assert a deficiency, or otherwise try to
              collect from the debtors personally on discharged debts. Creditors
              cannot contact the debtors by mail, phone, or otherwise in any
              attempt to collect the debt personally. Creditors who violate this
              order can be required to pay debtors damages and attorney fees.

                                          *        *    *

              Most debts are discharged
              Most debts are covered by the discharge, but not all. Generally, a
              discharge removes the debtors’ personal liability for debts owed

                                              2


  17-50551-mar     Doc 33    Filed 02/23/21       Entered 02/23/21 16:14:46   Page 2 of 8
              before the debtors’ bankruptcy case was filed.

                                           *         *    *

              Some debts are not discharged

                     • some debts which the debtors did not properly list

                          This information is only a general
                          summary of the bankruptcy discharge;
                          some exceptions exist. Because the law
                          is complicated, you should consult an
                          attorney to determine the exact effect
                          of the discharge in this case.


(Emphasis in original).

       Unaware of Leatherwood’s bankruptcy and discharge, Options filed two

garnishment requests with the State of Michigan for her state income tax refund. The

first garnishment was filed in December of 2018 for the 2018 tax year. Options received

$1,235.56 in garnished funds on or about May 3, 2019. The second garnishment was

filed in November of 2019 for the 2019 tax year.

       On February 19, 2020, the State of Michigan, Department of Treasury notified

Leatherwood that her 2019 income tax refund was scheduled to be applied to Options’

debt unless a “release, satisfaction of judgment, or bankruptcy notice (validated by the

court) was received in their office within the 28 days.” After receiving this notice,

Leatherwood contacted her bankruptcy attorney, Marguerite Hammerschmidt.

       On February 27, 2020, Hammerschmidt called Brian Mitson, the sole member of


                                                3


  17-50551-mar     Doc 33      Filed 02/23/21       Entered 02/23/21 16:14:46   Page 3 of 8
Options, and informed him of Leatherwood’s bankruptcy and discharge order. Two days

later, she sent him a copy of the Notice of Commencement of the Bankruptcy Case and

the discharge order. Hammerschmidt asked Mitson to release the second garnishment and

refund the money received on the first.1 On March 5, 2020, Mitson informed

Hammerschmidt that he was going to retain counsel to review the matter, and that he

would get back to her. Hammerschmidt never heard back from Mitson. Six months later,

the State of Michigan sent Options a check for $1,315.00 on its second garnishment.

Options has not refunded this money to Leatherwood.

       Mitson retained counsel. Despite consulting with his attorney, Mitson’s opinion of

the matter has not changed: the judgment debt was not, and is not, discharged. Options,

therefore, had no affirmative obligation to release the second garnishment filed before it

knew about the bankruptcy, or return any garnished funds. This aside, Options insists it

made no attempt to collect the debt after 2019.

III.   ANALYSIS

       Under section 523 of the Bankruptcy Code:

       (a)    A discharge under section 727 . . . does not discharge an individual
              debtor from any debt–

                                    *    *        *



       1
       Hammerschmidt says she reached out to Mitson several times between February
27, 2020, and March 26, 2020, by phone and text asking him to release the 2019 tax
garnishment and return all funds to Leatherwood.

                                              4


  17-50551-mar     Doc 33    Filed 02/23/21       Entered 02/23/21 16:14:46   Page 4 of 8
              (3)    neither listed nor scheduled under section 521(a)(1) of this
                     title, with the name, if known to the debtor, of the creditor to
                     whom such debt is owed, in time to permit–

                     (A)     if such debt is not of a kind specified in paragraph (2),
                             (4), or (6) of this subsection, timely filing of a proof of
                             claim, unless such creditor had notice or actual
                             knowledge of the case in time for such timely filing[.]2

11 U.S.C. § 523(a)(3). However, in our circuit, the issue of whether an unlisted debt in a

no-asset Chapter 7 remains indefinitely not discharged was resolved more than 22 years

ago. Zirnhelt v. Madaj (In re Madaj), 149 F.3d 467 (6th Cir. 1998). Like Options, the

creditors in In re Madaj “believed, and still believe, that an unlisted debt is not

discharged.” In re Madaj, 149 F.3d at 468. To clear up the “confusion,” the court

engaged “in a review of the provisions governing dischargeability of debts and the effect

of a discharge in a Chapter 7.” Id. at 469. It held that “the moment the creditor receives

notice or knowledge of the bankruptcy case, § 523(a)(3)(A) ceases to provide the basis

for an exception to discharge. Consequently, the debt at that point is discharged.” Id. at

470 (emphasis added). The court continued:

       Thus it should come as no surprise that the exception contained in §
       523(a)(3)(A)–designed as it is to prevent an ignorant creditor from suffering
       an unjust loss by having a debt discharged without his knowing it–operates
       differently in no-asset cases where there is little risk that a creditor will
       suffer a disadvantage resulting from an unscheduled debt.



       2
         Options has not alleged that the debt was of a kind under subsection (2), (4), or
(6). It also has not contested the fact that had the judgment debt been timely scheduled, it
would have been dischargeable under 11 U.S.C. § 523.

                                               5


  17-50551-mar      Doc 33    Filed 02/23/21       Entered 02/23/21 16:14:46     Page 5 of 8
Id. Thus, after In re Madaj, there could be no doubt that on February 27, 2020, when

Options first received notice of her bankruptcy, Leatherwood’s personal liability on its

judgment debt was–at that point–discharged.

       The effect of the discharge on February 27, 2020, was to void Options’ judgment

to the extent it was “a determination of the personal liability of the debtor with respect to

any debt discharged under section 727.” 11 U.S.C. § 524(a)(1). It also enjoined Options

from continuing the then-pending second garnishment. 11 U.S.C. § 524(a)(2). Because

Options’ judgment was void–it could not support a pending garnishment. See e.g., Univ.

of Alabama Hospitals v. Warren (In re Warren), 7 B.R. 201, 204 (Bankr. N.D. Ala. 1980)

(“A discharge will void the underlying judgment and bar prosecution of the garnishment

as a means for collecting the discharged debt[.]”); Fields v. Wade (In re Fields), Case No.

16-3041, 2018 WL 8223420, *3 (Bankr. N.D. Ind. Mar. 13, 2018) (“The state court

garnishment obtained by the defendant imposes personal liability on [] [debtor] for a

discharged debt in contravention of § 524(a)(1) and is void.”). Therefore, Options had

“no objectively reasonable basis for concluding that [] [its] conduct might be lawful under

the discharge order.” Taggart v. Lorenzen, ___ U.S. ___, 139 S. Ct. 1795, 1801, 204

L.Ed. 2d 129 (2019). Options was required to take affirmative steps to release the second

garnishment and return the wrongfully garnished funds.3 Ragone v. Pizza Pan Elyria (In


       3
       This does not apply to the first garnishment which was completed before Options
was notified of the bankruptcy and, therefore, while section 523(a)(3)(A) continued to
provide a basis for exception to Leatherwood’s discharge.

                                               6


  17-50551-mar      Doc 33    Filed 02/23/21       Entered 02/23/21 16:14:46   Page 6 of 8
re Ragone), Case No. 13-51335, 2020 WL 1672539 (Bankr. N.D. Ohio Mar. 31, 2020)

(finding that it was objectively unreasonable under Taggart for creditors to take no

affirmative steps to end the garnishment of debtor after learning from debtor’s attorney he

had received a bankruptcy discharge). Instead, Options steadfastly refuses to refund the

money from the second tax garnishment almost a year after learning of Leatherwood’s

bankruptcy and discharge.

       The discharge order provides Options no shelter. It states that “some debts which

the debtors did not properly list” are not discharged. (Emphasis added). However, this

does not raise “a fair ground of doubt as to the wrongfulness” of Options’ conduct.

Taggart v. Lorenzen, 139 S.Ct. at 1801. “Some” is not “all” and the discharge order

urges creditors to consult with counsel to clear up any confusion. The fact that after

discussing the matter with counsel, Options persisted in its erroneous belief that the

judgment debt was not discharged is of no moment. Based on firmly established Sixth

Circuit precedent, Leatherwood’s personal liability on its judgment was discharged

effective February 27, 2020. Accordingly, based on the undisputed facts, the Court finds

by clear and convincing evidence that Options should be held in civil contempt for

violation of the discharge injunction with respect to its failure to release the second tax

garnishment and return the garnished fund for almost one year.

       Compensatory damages and attorney fees may be awarded as a sanction for civil

contempt. Id. Leatherwood is entitled to recover compensatory damages for the second


                                               7


  17-50551-mar      Doc 33    Filed 02/23/21       Entered 02/23/21 16:14:46   Page 7 of 8
garnishment of $1,315.00. Hammerschmidt is entitled to the filing fee of $260.00 for the

motion to reopen and $1,534.00 in attorney fees for her time spent researching, drafting

and arguing the motion to reopen and the motion for contempt.4

IV.   CONCLUSION

      On or before March 25, 2021, Options shall deliver two checks to

Hammerschmidt: a check payable to Leatherwood for $1,315.00, and a check payable to

Hammerschmidt for $1,794.00.

      IT IS ORDERED.

             Signed on February 23, 2021




      4
      The Court has reviewed Hammerschmidt’s billing statement and finds the hours
expended on the motion and her hourly rate reasonable.

                                              8


  17-50551-mar     Doc 33    Filed 02/23/21       Entered 02/23/21 16:14:46   Page 8 of 8
